Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Wi-Fi module”, “converter module”, “system-on-chip module”, “Bluetooth module”, “power delivery module” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “Wi-Fi module”, “converter module”, “system-on-chip module”, “Bluetooth module”, “power delivery module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 9,819,991 B1), of record, in view of Kim et al. (US 2017/0237930 A1).


a USB terminal for connecting to an input port of a monitor or a TV (See electronic device connected to media consumption device such as TV, see Col 2 line 40-62, Col 4 line 4-18. See ):
a Wi-Fi module that receives a wireless signal through Wi- Fi communication (the electronic device includes an antenna 116, see Col 3 line 50-56, See Col 12 line 18-23 the electronic device can be used in a Wi-Fi network; See the electronic device may communicate with other devices via Wi-Fi Col 12 line 54-Col 13 line 13);
a converter module that converts the signal received by the Wi-Fi module into a USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the USB terminal (See Col 2 line 63-Col 3 line 35, See Col 10 line 23-65 signal shaping circuit and variable filter to reduce spurious emissions and reduce noise from different resolution levels); and
a system-on-chip (SoC) module that controls the Wi-Fi module to receive the wireless signal from the mobile terminal, and controls to convert the wireless signal received by the Wi-Fi module into the USB-C signal by the converter module (See Col 3 line 33-60 electronic device includes a system on a chip; See Col 4 line 40-57 and Col 4 line 57-Col 5 line 16, See Col 6 line, Col 8 line 15-26: SoC controlling signal shaping and variable filtering ).
Rajagopalan does not explicitly disclose a Wi-Fi module that receives a mirroring signal from a mobile terminal through Wi- Fi communication; the signal converted is a mirroring signal from the mobile terminal and the SoC control receiving of the mirroring signal from the mobile terminal and controls to convert the mirroring signal received by the Wi-Fi module.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan with the known methods of Kim predictably resulting in a Wi-Fi module that receives a mirroring signal from a mobile terminal through Wi- Fi communication; the signal converted is a mirroring signal from the mobile terminal and the SoC control receiving of the mirroring signal from the mobile terminal and controls to convert the mirroring signal received by the Wi-Fi module by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of displaying video on a relatively small screen on a larger screen as suggested by Kim.

Regarding claim 6, Rajagopalan discloses a playback method of a USB-C digital media player (DMP) device (See Col 2 line 40-62 electronic device includes a high speed interface including USB C), comprising: 
a step in which a power delivery module is supplied with power from a monitor or a television (TV) and provides the power to a Wi-Fi module, a converter module, and a system- on-chip (SoC) module (See Rajagopalan Col 4 line 19-30 providing power vie the high speed interface connector, i.e.,  providing power connected from a display to the electronic device); 
a step in which the Wi-Fi module receives a signal through Wi-Fi communication under the control of the SoC module (see the electronic device includes an antenna 116, see Col 3 line 
a step in which the converter module converts the mirroring signal received by the Wi-Fi module into a USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through a USB terminal under the control of the SoC module (See Col 2 line 63-Col 3 line 35, See Col 10 line 23-65 signal shaping circuit and variable filter to reduce spurious emissions and reduce noise from different resolution levels; See also Col 3 line 33-60 electronic device includes a system on a chip; See Col 4 line 40-57 and Col 4 line 57-Col 5 line 16, See Col 6 line, Col 8 line 15-26: SoC controlling signal shaping and variable filtering). 
Rajagopalan does not explicitly disclose a step in which the Wi-Fi module receives a mirroring signal from a mobile terminal through Wi-Fi communication under the control of the SoC module.
Rajagopalan does not explicitly disclose a Wi-Fi module that receives a mirroring signal from a mobile terminal through Wi- Fi communication; the signal converted is a mirroring signal from the mobile terminal and the SoC control receiving of the mirroring signal from the mobile terminal and controls to convert the mirroring signal received by the Wi-Fi module.
Kim discloses that it was known to transmit/receive a mirroring signal from a mobile terminal through a Wi-Fi communication (See [0052] [0056] a WiFi module, Video sharing function see Fig 4A and [0144-0147]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan with the known methods of .


	
Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 9,819,991 B1) in view of Kim et al. (US 2017/0237930 A1) in further view of Park et al. (US 2013/0152149 A1).

Regarding claim 2, Rajagopalan and Kim disclose the USB-C DMP device of claim 1, but do not explicitly disclose wherein the converter module converts a mirroring signal composed of an HDMI signal into the USB-C signal or the mirroring signal composed of the HDMI signal into a display port signal and then converts the display port signal into the USB-C signal.
Park discloses that it was known to convert an HDMI signal into a USB signal for communicating to a receiver (See [0041] [0050] [0058]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan with the known methods of Park predictably resulting in the converter module converts a mirroring signal composed of an 

Regarding claim 8, Rajagopalan and Kim disclose the playback method of the USB-C DMP device of claim 6, but does not explicitly disclose wherein the step in which the converter module converts the mirroring signal received by the Wi-Fi module into the USB-C signal and transmits the USB-C signal to the monitor or the TV through the USB terminal under the control of the SoC module includes a step in which the converter module converts a mirroring signal composed of a HDMI signal into the USB-C signal or converts the mirroring signal composed of the HDMI signal into a display port signal and then converts the display port signal into the USB-C signal.
Park discloses that it was known to convert an HDMI signal into a USB signal for communicating to a receiver (See [0041] [0050] [0058]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan with the known methods of Park predictably resulting in the converter module converts a mirroring signal composed of a HDMI signal into the USB-C signal or converts the mirroring signal composed of the HDMI signal into a display port signal and then converts the display port signal into the USB-C signal by .


	
Claim 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 9,819,991 B1) in view of Kim et al. (US 2017/0237930 A1) in further view of Jeong et al. (US 2017/0324794).

Regarding claim 3, Rajagopalan and Kim disclose the USB-C DMP device of claim 1, and further discloses the electronic device may be an intelligent voice control and speaker system (See Rajagopalan Fig 5 and Col 12 line 8-23 ) but do not explicitly disclose further comprising:
 a Bluetooth module that receives a voice signal from a voice recognition Bluetooth speaker through Bluetooth communication.
Jeong discloses that it was known to implement voice control and voice recognition via a Bluetooth connection (See [0008] [0062] [0086] [0114] [0155] [0181] [0192]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan further with the known methods of Jeong predictably resulting in a Bluetooth module that receives a voice signal from a voice recognition Bluetooth speaker through Bluetooth communication by applying the court recognized rational of applying a known technique to a known device (method, or product) 

	
Regarding claim 4, Rajagopalan and Kim disclose the USB-C DMP device of claim 3, but do not explicitly disclose  wherein the converter module converts the voice signal received by the Bluetooth module to the USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the USB terminal, and the SoC module controls the Bluetooth module to receive the voice signal from the voice recognition Bluetooth speaker, and to convert the voice signal received by the Bluetooth module into the USB-C signal by the converter module. 

Rajagopalan discloses the electronic device may be an intelligent voice control and speaker system (See Rajagopalan Fig 5 and Col 12 line 8-23); 
a converter module that converts the received by the signals into a USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the USB terminal (See Col 2 line 63-Col 3 line 35, See Col 10 line 23-65 signal shaping circuit and variable filter to reduce spurious emissions and reduce noise from different resolution levels); 
a system-on-chip (SoC) module that controls the reception of the signal and controls to convert the signal received into the USB-C signal by the converter module (See Col 3 line 33-60 electronic device includes a system on a chip; See Col 4 line 40-57 and Col 4 line 57-Col 5 line 16, See Col 6 line, Col 8 line 15-26: SoC controlling signal shaping and variable filtering; and

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan further with the known methods of Jeong predictably resulting the converter module converts the voice signal received by the Bluetooth module to the USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through the USB terminal, and the SoC module controls the Bluetooth module to receive the voice signal from the voice recognition Bluetooth speaker, and to convert the voice signal received by the Bluetooth module into the USB-C signal by the converter module by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a well-known transmission technology for communicating data between devices.

Regarding claim 5, Rajagopalan, Kim and Jeong further disclose the USB-C DMP device of claim 1 or 3, further comprising a power delivery module that is supplied with power from the monitor or the TV and provides the power to the Wi-Fi module, the Bluetooth module, the converter module, and the system-on-chip module (See Rajagopalan Col 4 line 19-30  “The electronic device 110 can also include a power management system to provide power to the electronic device 110. In one example, the power management system can receive power via the high speed interface connector 114. ”). 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 9,819,991 B1) in further view of Jeong et al. (US 2017/0324794).

Regarding claim 7, Rajagopalan discloses a playback method of a USB-C digital media player (DMP) device (See Col 2 line 40-62 electronic device includes a high speed interface including USB C), comprising: 
a step in which a power delivery module is supplied with power from a monitor or a television (TV) and provides the power to a Bluetooth module, a converter module, and a system-on-chip (SoC) module (See Rajagopalan Col 4 line 19-30 providing power vie the high speed interface connector, i.e.,  providing power connected from a display to the electronic device);
a step in which the voice module receives a voice signal from a speaker through wireless communication under the control of the SoC module (Rajagopalan discloses the USB-C DMP device may be an electronic device comprising an intelligent voice control and speaker system See Rajagopalan Fig 5 and Col 12 line 8-23.  The electronic device includes an antenna 116, see Col 3 line 50-56, See Col 12 line 18-23 the electronic device can be used in a Wi-Fi network; See the electronic device may communicate with other devices via Wi-Fi Col 12 line 54-Col 13 line 13); and
a step in which the converter module converts the voice signal received by the wireless  module into a USB-C (USB type-C) signal and transmits the USB-C signal to the monitor or the TV through a USB terminal under the control of the SoC module(See Col 2 line 63-Col 3 line 35, 
a Bluetooth module that receives a voice signal from a voice recognition Bluetooth speaker through Bluetooth communication.
Jeong discloses that it was known to implement voice control and voice recognition via a Bluetooth connection (See [0008] [0062] [0086] [0114] [0155] [0181] [0192]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Rajagopalan further with the known methods of Jeong predictably resulting in a Bluetooth module that receives a voice signal from a voice recognition Bluetooth speaker through Bluetooth communication by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of using a well known transmission technology for communicating data between devices.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425